DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	This application is in condition for allowance except for the presence of claims 8-12 nonelected without traverse. Accordingly, claims 8-12 have been canceled.
	Authorization for this examiner’s amendment was given by Cameron Beddard on 6/9/21. 



1. (Currently Amended) A charged particle beam apparatus comprising: 
	a charged particle optical system including a charged particle beam source, a focusing lens configured to focus a primary charged particle beam emitted from the charged particle beam source, an objective lens configured to focus the primary charged particle beam onto a sample, a deflector coil configured to scan the sample with the primary charged particle beam, and a detector configured to detect secondary charged particles generated by irradiation of the primary charged particle beam on the sample; 
	an operation panel configured to receive controls of an operator; 
	an image display device including a plurality of display areas; 
	a control device connected to the operation panel and the image display device and including a device controller and a display controller; and 
	a storage device configured to store image data captured by the charged particle optical system, wherein 
	the device controller receives a control from the operation panel, controls the charged particle optical system, and obtains image data, 
	the display controller displays a live image obtained from the charged particle optical system in a first display area of the image display device and displays a comparison image stored in the storage device in a second display area of the image display device, 
determining designated regions of the comparison image, obtains a superimposed image by making only designated regions of the comparison image translucent, and superimposes only the designated regions of the translucent comparison image on the live image, at a corresponding-position of the first display area of the image display device, and the other regions of the comparison image are not superimposed on the live image,
	the display controller displays the superimposed image responsive to receiving a first control from the operation panel.



Allowable Subject Matter
	Claims 1, 4-7, 13-14 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
	Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a charged particle apparatus comprising the beam, lens, deflector, and detector structure claimed, with the operation panel and image display device displaying the live image and comparison image in the areas as claimed; and in particular further comprising wherein the display controller receives a control from the operation panel, determining designated regions of the comparison image, obtains a superimposed image by making only designated regions of the comparison image translucent, and superimposes only the designated regions of the translucent comparison image on the live image, at a corresponding-position of the first display area of the image display device, and the other regions of the comparison image are not superimposed on the live image; recited together in combination with the totality of particular structural features/limitations recited therein.
	Claims 4-7, 13-14, which depend from claim 1, are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881